
	

115 SJ 43 IS: Authorization for Use of Military Force Against al-Qaeda, the Taliban, and the Islamic State of Iraq and Syria
U.S. Senate
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIA
		115th CONGRESS
		1st Session
		S. J. RES. 43
		IN THE SENATE OF THE UNITED STATES
		
			May 25, 2017
			Mr. Flake (for himself and Mr. Kaine) introduced the following joint resolution; which was read twice and referred to the Committee on Foreign Relations
		
		JOINT RESOLUTION
		To authorize the use of United States Armed Forces against al-Qaeda, the Taliban, and the Islamic
			 State of Iraq and Syria, and associated persons or forces, that are
			 engaged in
			 hostilities against the United States, the Armed Forces, or its other
			 personnel.
	
	
 Whereas the Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note) was approved on September 14, 2001;
 Whereas the Authorization for Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243; 50 U.S.C. 1541 note) was approved on October 16, 2002;
 Whereas, over the course of more than 15 years, the Authorization for Use of Military Force has been used by the executive branch in at least 37 instances to justify sending the Armed Forces to 14 nations across the world to take action against terrorist organizations and for other purposes;
 Whereas the purpose of the Authorization for Use of Military Force, to authorize military action against the perpetrators responsible for the attacks launched against the United States on September 11, 2001, remains valid and critical to our national security;
 Whereas the purpose of the Authorization for Use of Military Force Against Iraq Resolution of 2002, to address the threat posed by the regime of Saddam Hussein in Iraq, is no longer valid;
 Whereas the overwhelming majority of members of the 115th Congress were not present when the debate and vote on the Authorization for Use of Military Force took place during the 107th Congress;
 Whereas the scope and purpose of the Authorization for Use of Military Force is in need of review and refinement in light of the lessons learned since its passage;
 Whereas the Islamic State of Iraq and Syria grew out of al-Qaeda and is now its own organization that poses a grave threat to the people of the United States, the people and territorial integrity of Iraq and Syria, regional stability, and the national security interests of the United States and its allies and partners; and
 Whereas the United States should take action against non-state, transnational actors in a disciplined way that meets the current threat environment and is consistent with the authorities provided under Articles I and II of the Constitution of the United States, the War Powers Resolution (50 U.S.C. 1541 et seq.), and international law: Now, therefore, be it
		
	
 1.Short titleThis joint resolution may be cited as the Authorization for Use of Military Force Against al-Qaeda, the Taliban, and the Islamic State of Iraq and Syria.
 2.PurposesThe purposes of this joint resolution are as follows: (1)To update the Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note) in order to provide legal authority for military action against al-Qaeda, the Taliban, and the Islamic State of Iraq and Syria due to the continued threat they pose to the United States.
 (2)To establish a process for oversight by Congress of military action against persons or forces associated with al-Qaeda, the Taliban, or the Islamic State of Iraq and Syria that pose a direct threat to the United States.
 (3)To repeal the Authorization for Use of Military Force and the Authorization for Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243; 50 U.S.C. 1541 note).
			3.Authorization for use of United States Armed Forces to prevent future acts of international
			 terrorism against the United States
 (a)AuthorizationIn order to prevent any future acts of international terrorism against the United States, the President is authorized to use all necessary and appropriate force against—
 (1)al-Qaeda and the Taliban; (2)the Islamic State of Iraq and Syria (also known as the Islamic State of Iraq and the Levant, the Islamic State, Daesh, ISIS, and ISIL); and
 (3)associated persons or forces as provided in section 4. (b)War Powers Resolution requirements (1)Specific statutory authorizationConsistent with section 8(a)(1) of the War Powers Resolution (50 U.S.C. 1547(a)(1)), Congress declares that this section is intended to constitute specific statutory authorization within the meaning of section 5(b) of the War Powers Resolution (50 U.S.C. 1544(b)).
 (2)Applicability of other requirementsNothing in this joint resolution supersedes any requirements of the War Powers Resolution (50 U.S.C. 1541 et seq.).
				4.Associated persons or forces
 (a)Associated persons and forcesFor purposes of section 3(a)(3), the term associated persons or forces means any person or force, other than a sovereign nation, that—
 (1)is a part of, or substantially supports al-Qaeda, the Taliban, or the Islamic State of Iraq and Syria; and
 (2)is engaged in hostilities against the United States, its Armed Forces, or its other personnel.
				(b)Initial associated persons or  forces
 (1)In generalFor purposes of section 3(a)(3), the term associated persons or forces includes any person or force meeting the definition in subsection (a) that is specified in the report under paragraph (2).
 (2)ReportNot later than 60 days after the date of the enactment of this joint resolution, the President shall submit to Congress a report specifying the persons or forces (other than the groups al-Nusra Front (also known as Jabhat al-Nusra and Jabhat Fateh al-Sham), Khorasan Group, al-Qaeda in the Arabian Peninsula, and al-Shabaab, which Congress considers to be associated persons or forces for purposes of this joint resolution) that are associated persons or forces under subsection (a) as of the date of the enactment of this joint resolution.
 (3)DisapprovalThe treatment of persons or forces specified in the report under paragraph (2) as associated persons or forces under subsection (a) is subject to disapproval in accordance with section 6.
				(c)Additional associated persons or forces
 (1)In generalFor purposes of section 3(a)(3), the term associated persons or forces shall also include any person or force meeting the definition in subsection (a) that is specified in a report under paragraph (2).
 (2)ReportUpon a determination by the President that any persons or forces not previously treated as associated persons or forces for purposes of section 3(a)(3) shall be treated under this subsection as associated persons or forces, the President shall submit to Congress a report specifying that such persons or forces are to be treated under this subsection as associated persons or forces. Persons or forces may not be specified in such a report if such persons or forces have previously been disapproved in accordance with section 6 for treatment as associated persons or forces under subsection (a).
 (3)DisapprovalThe treatment of persons or forces specified in a report under paragraph (2) as associated persons or forces under subsection (a) is subject to disapproval in accordance with section 6.
				5.Countries in which operations authorized
 Subject to disapproval in accordance with section 6, the use of force authorized by section 3 may take place in a country (other than Afghanistan, Iraq, Syria, Somalia, Libya, or Yemen) if the President submits to Congress a report on the use of force in such country that includes the following;
 (1)The name of the country in which the use of force will take place. (2)A description of the presence in the country of al-Qaeda, the Taliban, or the Islamic State of Iraq and Syria, or associated persons or forces currently covered by section 4.
 (3)A justification why the use of force in the country is necessary and appropriate. 6.Expedited procedures for joint resolution of disapproval of use of force against initial or additional associated persons or forces or in other countries (a)Resolution of disapprovalFor purposes of this section, the term resolution means only a joint resolution of the two Houses of Congress—
 (1)the title of which is as follows: A joint resolution of disapproval of an addition by the President to the scope of the Authorization for Use of Military Force against al-Qaeda, the Taliban, and the Islamic State of Iraq and Syria.;
 (2)which does not have a preamble; and (3)either—
 (A)with respect to a report submitted under section 4(b) or 4(c), the matter after the resolving clause of which is as follows: That Congress does not approve the use of force against _______ under the Authorization for Use of Military Force against al-Qaeda, the Taliban, and the Islamic State of Iraq and Syria., the blank space being filled with the persons or forces concerned; or
 (B)with respect to a report submitted under section 5, the matter after the resolving clause of which is as follows: That Congress does not approve the use of force in _______ under the Authorization for Use of Military Force against al-Qaeda, the Taliban, and the Islamic State of Iraq and Syria., the blank space being filled with the country concerned.
					(b)Consideration in the Senate
 (1)ReferralAny resolution introduced in the Senate shall be referred to the Committee on Foreign Relations. (2)In generalIf the committee has not reported a resolution within 10 session days after the date of referral of the resolution, the committee shall be discharged from further consideration of the resolution and the resolution shall be placed on the appropriate calendar.
 (3)Proceeding to considerationNotwithstanding Rule XXII of the Standing Rules of the Senate, it is in order, not later than 2 days of session after the date on which the resolution is reported or discharged from the committees, for the Majority Leader of the Senate or the Majority Leader’s designee to move to proceed to the consideration of the resolution. Thereafter, it shall be in order for any Member of the Senate to move to proceed to the consideration of the resolution at any time. A motion to proceed is not in order if a previous motion to the same effect has been disposed of. All points of order against the motion to proceed to the resolution are waived. The motion to proceed is not debatable. The motion to proceed to the resolution is not subject to a motion to postpone. A motion to reconsider the vote by which the motion to proceed is agreed to or disagreed to shall not be in order.
 (4)Waiver of all points of orderAll points of order against the resolution (and against consideration of the resolution) are waived.
 (5)Rules to coordinate action with other HouseIf, before the passage by one House of a resolution of that House, the House receives from the other House a resolution identical to a resolution introduced in that House, then the following procedures shall apply:
 (A)The resolution of the other House shall not be referred to a committee. (B)The procedure in the receiving House shall be the same as if no resolution has been received from the other House until the vote on passage, when the identical resolution received from the other House shall supplant the resolution of the receiving House.
 (C)If one House fails to introduce or consider a resolution identical to one passed by the other House, the resolution of the other House shall be entitled to expedited floor procedures under this subsection.
 (D)If, following passage of the resolution in the Senate, the Senate receives an identical resolution from the House of Representatives, the companion measure shall not be debatable. The vote on passage of the identical resolution in the Senate shall be considered to be the vote on passage of the resolution received from the House of Representatives.
					(c)Action after passage
 (1)In generalIf Congress passes a resolution, the period beginning on the date the President is presented with the resolution and ending on the date the President takes action with respect to the resolution shall be disregarded in computing the 60-calendar-day period described in section 7(b).
 (2)VetoesIf the President vetoes a resolution— (A)the period beginning on the date the President vetoes the resolution and ending on the date the Congress receives the veto message with respect to the resolution shall be disregarded in computing the 60-calendar-day period described in section 7(b); and
 (B)debate in the Senate of any veto message with respect to the resolution, including all debatable motions and appeals in connection with the resolution, shall be limited to 10 hours, to be equally divided between, and controlled by, the Majority Leader and the Minority Leader of the Senate or their designees.
					7.Effect of enactment of joint resolution of disapproval of use of force against initial or
			 additional
			 associated persons or forces or in other countries
			(a)In general
 (1)Against initial or additional associated persons or forcesSubject to subsection (b), upon the enactment by Congress of a resolution described in section 6(a) with respect to the use of force pursuant to section 3 against initial associated persons or forces pursuant to 4(b), or against additional associated persons or forces pursuant to section 4(c), the authority under this joint resolution to use force against such persons or forces shall cease.
 (2)In other countiesSubject to subsection (b), upon the enactment by Congress of a resolution described in section 6(a) with respect to the use of force pursuant to section 3 in another country pursuant to section 5, the authority under this joint resolution to use force in that country shall cease.
 (b)Deadline for effectivenessExcept as provided in section 6(c), a resolution described in section 6(a) is effective only if enacted during the 60-calendar-day period beginning on the date on which the President submits to Congress the report on the associated persons or forces concerned under section 4(b) or 4(c) or on the country concerned under section 5, as applicable.
 (c)AuthorizationThe authority sought by the President pursuant to the report under section 4(b), to specify initial associated persons or forces to be covered by section 3(a)(3), pursuant to a report under section 4(c), to add additional associated persons or forces to the associated persons or forces currently covered by section 3(a)(3), or pursuant to a report under section 5, to authorize the use of force under section 3 in a country or countries not explicitly set forth in section 5, shall exist as of the date of the report concerned and continue until a resolution of disapproval described in section 6(a), if any, is enacted by Congress in accordance with section 6.
			8.Duration of authorization
 (a)In generalIn order to encourage periodic review of the use of force authorized by this joint resolution, the authorization for use of force in section 3 shall terminate five years after the date of the enactment of this joint resolution, unless reauthorized by Congress.
 (b)ReauthorizationBefore the expiration of this joint resolution, this joint resolution may be reauthorized pursuant to section 11.
 9.Repeal of Authorization for Use of Military ForceThe Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note) is repealed, effective 60 days after the date of the enactment of this joint resolution.
 10.Repeal of Authorization for Use of Military Force Against Iraq Resolution of 2002The Authorization for Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243; 50 U.S.C. 1541 note) is repealed, effective 60 days after the date of the enactment of this joint resolution.
		11.Expedited procedures for reauthorization of authorization for the use of military
			 force
 (a)Resolution of reauthorizationFor purposes of this section, the term resolution also means a joint resolution of the two Houses of Congress— (1)which is introduced not later than 180 before the date of the expiration of this joint resolution in accordance with section 8(a);
 (2)the title of which is as follows: A joint resolution to reauthorize the Authorization for Use of Military Force against al-Qaeda, the Taliban, and the Islamic State of Iraq and Syria.;
 (3)which does not have a preamble; and (4)the matter after the enacting clause of which is as follows: The Authorization for the Use of Military Force against al-Qaeda, the Taliban, and the Islamic State of Iraq and Syria is amended in section 8(a) by striking 5 years and inserting 10 years..
 (b)Expedited proceduresConsideration of the resolution described in subsection (a) shall be governed by the procedures set forth in section 6, as if the resolution described in subsection (a) were a resolution described in section 6(a), including the procedures relating to veto messages specified in section 6(c).
			12.Reports to Congress
 (a)StrategyNot later than 90 days after the date of the enactment of this joint resolution, the President shall submit to the appropriate committees and leadership of Congress a report setting forth a comprehensive strategy of the United States, encompassing military, economic, humanitarian, and diplomatic capabilities, to protect the United States from al-Qaeda, the Taliban, and the Islamic State of Iraq and Syria in their fight to defeat such organizations.
			(b)Implementation of strategy
 (1)Biannual reportsNot later than 180 days after the date of the enactment of this joint resolution, and every 180 days thereafter, the President shall submit to the appropriate committees and leadership of Congress a written report setting forth a current comprehensive assessment of the implementation of the strategy required by subsection (a), including a description of any substantive change to the strategy (including the reasons for the change and the effect of the change on the rest of the strategy).
 (2)ElementsEach report under this subsection shall include a description of the specific actions taken pursuant to this joint resolution to address the threat to the United States posed by transnational terrorist organizations and associated persons or forces, including—
 (A)a description of the specific authorities relied upon for such actions; (B)the persons and forces targeted by such actions;
 (C)the nature and location of such actions; and (D)an evaluation of the effectiveness of such actions.
 (c)Quarterly reports on operationsNot later than 90 days after the date of the enactment of this joint resolution, and every 90 days thereafter, the President shall submit to Congress a report setting forth the following:
 (1)A list of the organizations, persons, and forces against which operations were conducted under the authority of this joint resolution during the 90-day period ending on the date of the report.
 (2)A list of all foreign countries in which the United States conducted operations under the authority of this joint resolution during such 90-day period.
 (d)Classified annexAny report submitted under this section may include a classified annex. (e)Appropriate committees and leadership of Congress definedIn this section, the term appropriate committees and leadership of Congress means—
 (1)the Committee on Foreign Relations, the Committee on Armed Services, the Select Committee on Intelligence, and the Committee on Appropriations of the Senate;
 (2)the Majority Leader and the Minority Leader of the Senate;
 (3)the Committee on Foreign Affairs, the Committee on Armed Services, the Permanent Select Committee on Intelligence, and the Committee on Appropriations of the House of Representatives; and
 (4)the Speaker of the House of Representatives and the Majority Leader and the Minority Leader of the House of Representatives.
				
